DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "energy threshold".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, in which claim 4 is dependent on,  does not establish a “energy threshold”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 2006/0056581) hereinafter known as Hoffman, and further in view of Deych et al. (US 2018/0356538) hereinafter known as Deych, and Kappler (US 2012/0305757).
With regards to claim 1, 9 and 11, Hoffman discloses a CT detector capable of energy discrimination and direct conversion (Abstract), comprising: 
a first direct conversion layer ([0069][0072]; Fig. 6-7; 64) comprising a low-absorption direct conversion material 64 for converting impinging high-energy electromagnetic radiation into a first count signal ([0072]; “…the second semiconductor layer 64 is expected to absorb about 7% of the x-rays.”; [0073][0074]; count response) and first electrical contacts ([0069]; 65); 
a second direct conversion layer 62 comprising a high-absorption direct conversion material 62 for converting the impinging high-energy electromagnetic radiation into a second count signal ([0073][0074]; count response)  and second ([0069]; 65), the high-absorption direct conversion material having a higher absorption than the low-absorption direct conversion material ([0072]; “…semiconductor layer 62 is expected to absorb about 92% of the x-rays...”); and 
 processing circuitry ([0025]; data acquisition system 32; computer 36) configured to correct, based on the first count signal, the second count signal for errors ([0074][0075]; self-correctible algorithm for high flux and poor count rate and/or energy response characteristics),
wherein the first direct conversion layer 64 and the second direct conversion layer 62 are arranged such that the high-energy electromagnetic radiation transmits the first direct conversion layer 64 before the second direct conversion layer 62 [0072];
wherein said processing circuitry is further configured to use the  count signal from a non-over-ranged or non-saturated layer to estimate the impinging electromagnetic radiation in a saturated or over-ranged detector layer due x-ray flux [0073][0075].
Hoffman teaches of a contiguous high voltage electrode 66, 68 that is associated with semiconductor layers 62, 64 [0070] and are connected to contacts 65. The reference goes on to teach that many (possibly several hundred) 65 with the CT system electronics [0071]. Hoffman does not specifically disclose a carrier layer comprising first and second terminals in contact with the first and second electrical contacts. 
As disclosed above, Hoffman teaches the use of a first count signal from a non-over-ranged or non-saturated layer to estimate of the impinging electromagnetic radiation in a saturated or over-ranged detector layer due x-ray flux [0073][0075]. The reference does not specifically disclose correcting for drift in the second count signal if there is a change in the second count signal but no change in the first count signal or if a correlation between the first count signal and the second count signal deviates from a reference correlation.
In the same endeavor, Deych discloses a dual energy detector for a radiation system 33. Deych teaches of a first conversion package ([0039]; 210) and second conversion package [0041] that may comprise direct conversion material configured to convert radiation photons into electrical charge [0039][041]. Fig. 4 shows a circuit assembly 412 (The Examiner views this as a carrier layer.) that utilizes electrical connectors 420, 422 to connect to a first 206 and second side 402 circuit boards which are in electrical contact with a first 210 and second 220 conversion packages. One with ordinary skill within the art would 210, 220 and the circuit board assemble 412. Finally, the reference teaches that a single circuit board assembly can support the first conversion package, the second conversion package, and the radiation filtering material [0024].
In view of Deych, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize a circuit board and electrical connectors that function as terminals to allow electrical connection to the contacts utilized by the two direct conversion layers. The motivation is to utilize a single carrier layer, that can be electrically connected to the direct conversion, to obtain electrical signals for signal processing. A single circuit board that performs the function as a carrier simplifies the device for manufacturing and provide device compactness. 
	Neither Hoffman nor Deych specifically disclose correcting for drift in the second count signal if there is a change in the second count signal but no change in the first count signal or if a correlation between the first count signal and the second count signal deviates from a reference correlation.
	Kappler discloses a circuit arrangement (Abstract) and method for correcting count rate drift in a detector of an X-ray system, particularly a CT [0002]. Kappler teaches that count rate drift makes precise dose determination more difficult and leads to imaging errors and, particularly severely in CT systems, to artifacts in the tomographic images created from absorption data [0003]. Further, Kappler teaches of correcting count rate drift between detector elements wherein the count rates of the respective other counters with a different energy threshold are corrected [0006]. The reference further discloses correcting for drift in a count signal if there is a change in a second count signal but no change in a count signal or if a correlation between the first count signal and the second count signal deviates from a reference correlation [0063][0064][0068].
In view of Kappler, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the CT detector of modified Hoffman with a circuit arrangement for the purpose of correcting count rate drift. The motivation is to eliminate CT imaging errors and artifacts.

	With regards to claim 2, modified Hoffman discloses the photon counting detector of claimed in claim 1, wherein said low-absorption direct conversion material is configured for converting the high-energy electromagnetic radiation (Hoffman; [0008][0060]), and the high-absorption direct conversion material is configured for converting the high-energy electromagnetic radiation  into one or more second energy-resolving count signals (Hoffman; [0008][0060]).

	With regards to claim 3, modified Hoffman discloses the photon counting detector of claimed in claim 1, wherein the processing circuitry is configured to correct the second count signal for errors caused by a lower stability of the high-absorption direct conversion material compared to the low-absorption direction conversion material. (Kappler; [0053])

	With regards to claim 4, modified Hoffman discloses the photon counting detector of claimed in claim 1, wherein the processing circuitry is configured to determine that there is a drift in the second count signal if there is a change in a signal part of the second count signal below the lowest energy threshold but no change in corresponding signal part of the first count signal below the lowest energy threshold. (Kappler; [0045][0063][0064]) (see 112 rejection above)

With regards to claim 5, modified Hoffman discloses the photon counting detector of claimed in claim 1, comprising a single carrier layer arranged between the first direct conversion layer and the second direct conversion layer, wherein the first terminals are arranged on a first surface side of the carrier layer and the second terminals are arranged on a second surface side of the carrier layer opposite the first surface side. (see the rejection of claim 1)

	With regards to claim 6, modified Hoffman discloses the photon counting detector of claimed in claim 1, comprising; 
a first carrier layer arranged between the first direct conversion layer and the second direct conversion layer, wherein the first terminals are arranged on a surface side  of the first carrier layer (30a) facing the first direct conversion layer and being in contact with the first electrical contacts (see the rejection of claim 1), and
a second carrier layer (Hoffmann Fig. 16; 142(a)) arranged on a side of the second direct conversion layer  facing away from the first direct conversion layer, wherein the second terminals are arranged on a surface side  of the second carrier layer facing the second direct conversion layer  and being in contact with (Hoffmann Fig. 16; 142(a) in view of Deych, see the rejection of claim 1)

With regards to claim 7, modified Hoffman discloses the photon counting detector of claimed in claim 1, wherein the low-absorption direct conversion material comprises of silicon (Hoffman; [0015]; direct conversion silicon layers).

With regards to claim 8, modified Hoffman discloses the photon counting detector of claimed in claim 1, wherein the high-absorption direct conversion material comprises one of cadmium telluride and cadmium zinc telluride. (Hoffman; [0014][0060])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ergler et al. (US 2018/0120447
Kraft et al. (US 2012/0235052)
Carmi et al. (US 2011/0116595)
Baeumer et al. (US 2010/0012845)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884